      Case 4:18-cv-05434-JSW Document 145 Filed 01/15/21 Page 1 of 4




 1   COOLEY LLP                                  QUINN EMANUEL URQUHART &
     HEIDI L. KEEFE (178960)                     SULLIVAN, LLP
 2   (hkeefe@cooley.com)                         James R. Asperger (Bar No. 83188)
     MARK R. WEINSTEIN (193043)                  jamesasperger@quinnemanuel.com
 3   (mweinstein@cooley.com)                     Yury Kapgan (Bar No. 218366)
     MATTHEW J. BRIGHAM (191428)                 yurykapgan@quinnemanuel.com
 4   (mbrigham@cooley.com)                       Los Angeles, CA 90017
     LOWELL D. MEAD (223989)                     Telephone: (213) 443-3000
 5   (lmead@cooley.com)                          Facsimile: (213) 443-3100
     BENJAMIN S. LIN (232735)
 6   (blin@cooley.com)                           Kevin P.B. Johnson (Bar No. 177129)
     MARK A. ZAMBARDA (314808)                   kevinjohnson@quinnemanuel.com
 7   (mzambarda@cooley.com)                      Victoria F. Maroulis (Bar No. 202603)
     3175 Hanover Street                         victoriamaroulis@quinnemanuel.com
 8   Palo Alto, CA 94304-1130                    555 Twin Dolphin Drive, 5th Floor
     Telephone: (650) 843-5000                   Redwood Shores, CA 94065
 9   Facsimile: (650) 849-7400                   Telephone: (650) 801-5000
                                                 Facsimile: (650) 801-5100
10   MICHAEL G. RHODES (116127)
     (rhodesmg@cooley.com)                       Jordan R. Jaffe (Bar No. 254886)
11   MATTHEW D. CAPLAN (260388)                  jordanjaffe@quinnemanuel.com
     (mcaplan@cooley.com)                        Iman Lordgooei (Bar No. 251320)
12   101 California Street                       imanlordooei@quinnemanuel.com
     San Francisco, CA 94111-5800                Jonathan Tse (Bar No. 305468)
13   Telephone: (415) 693-2000                   jonathantse@quinnemanuel.com
     Facsimile: (415) 693-2222                   50 California Street, 22nd Floor
14                                               San Francisco, CA 94111
     Attorneys for Plaintiff                     Telephone: (415) 875-6600
15   FACEBOOK, INC.                              Facsimile: (415) 875-6700

16                                               Attorneys for Defendants
                                                 BLACKBERRY LIMITED and
17                                               BLACKBERRY CORPORATION

18                              UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
20                                     OAKLAND DIVISION
21
       FACEBOOK, INC.,                               Case No. 4:18-cv-05434-JSW
22
       a Delaware corporation, Plaintiff and         JOINT STIPULATION OF DISMISSAL
23     Counter-Defendant,

24                   v.

25     BLACKBERRY LIMITED, a Canadian
       corporation, and BLACKBERRY
26     CORPORATION, a Delaware corporation,

27            Defendants and Counterclaimants.

28

                                                                     CASE NO. 4:18-CV-05434-JSW
                                                               JOINT STIPULATION OF DISMISSAL
       Case 4:18-cv-05434-JSW Document 145 Filed 01/15/21 Page 2 of 4




 1         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Facebook, Inc.

 2 (“Facebook”) and Defendants BlackBerry Limited and BlackBerry Corporation (collectively,

 3 “BlackBerry”), by and through their respective counsel, hereby stipulate that Facebook’s claims in

 4 this action are dismissed WITH PREJUDICE and BlackBerry’s counterclaims in this action are

 5 dismissed WITHOUT PREJUDICE, with each party to bear its own attorneys’ fees and costs.

 6
     DATED: January 15, 2021                QUINN EMANUEL URQUHART &
 7                                          SULLIVAN, LLP

 8

 9                                          By    /s/ Iman Lordgooei
                                                  James R. Asperger (Bar No. 83188)
10                                                jamesasperger@quinnemanuel.com
                                                  Yury Kapgan (Bar No. 218366)
11                                                yurykapgan@quinnemanuel.com
                                                  Pushkal Mishra (Bar No. 298695)
12                                                pushkalmishra@quinnemanuel.com
                                                  865 S. Figueroa Street, 10th Floor
13                                                Los Angeles, CA 90017
                                                  Telephone: (213) 443-3000
14                                                Facsimile: (213) 443-3100

15                                                Kevin P.B. Johnson (Bar No. 177129)
                                                  kevinjohnson@quinnemanuel.com
16                                                Victoria F. Maroulis (Bar No. 202603)
                                                  victoriamaroulis@quinnemanuel.com
17                                                555 Twin Dolphin Drive, 5th Floor
                                                  Redwood Shores, CA 94065
18                                                Telephone: (650) 801-5000
                                                  Facsimile: (650) 801-5100
19
                                                  Jordan R. Jaffe (Bar No. 254886)
20                                                jordanjaffe@quinnemanuel.com
                                                  Iman Lordgooei (Bar No. 251320)
21                                                imanlordooei@quinnemanuel.com
                                                  Jonathan Tse (Bar No. 305468)
22                                                jonathantse@quinnemanuel.com
                                                  50 California Street, 22nd Floor
23                                                San Francisco, CA 94111
                                                  Telephone: (415) 875-6600
24                                                Facsimile: (415) 875-6700

25                                                Attorneys for Defendants and Counterclaimants
                                                  BlackBerry Limited and BlackBerry Corporation
26

27

28

                                                    -2-                   CASE NO. 4:18-CV-05434-JSW
                                                                    JOINT STIPULATION OF DISMISSAL
      Case 4:18-cv-05434-JSW Document 145 Filed 01/15/21 Page 3 of 4




 1 Dated: January 15, 2021             COOLEY LLP

 2

 3                                     /s/ Heidi L. Keefe

 4                                     HEIDI L. KEEFE (178960)
                                       (hkeefe@cooley.com)
 5                                     MARK R. WEINSTEIN (193043)
                                       (mweinstein@cooley.com)
 6                                     MATTHEW J. BRIGHAM (191428)
                                       (mbrigham@cooley.com)
 7                                     LOWELL D. MEAD (223989)
                                       (lmead@cooley.com)
 8                                     BENJAMIN S. LIN (232735)
                                       (blin@cooley.com)
 9                                     MARK A. ZAMBARDA (314808)
                                       (mzambarda@cooley.com)
10                                     3175 Hanover Street
                                       Palo Alto, CA 94304-1130
11                                     Telephone: (650) 843-5000
                                       Facsimile: (650) 849-7400
12
                                       COOLEY LLP
13                                     MICHAEL G. RHODES (116127)
                                       (rhodesmg@cooley.com)
14                                     MATTHEW D. CAPLAN (260388)
                                       (mcaplan@cooley.com)
15                                     101 California Street
                                       San Francisco, CA 94111-5800
16                                     Telephone: (415) 693-2000
                                       Facsimile: (415) 693-2222
17

18                                     Attorneys for Plaintiff
                                       FACEBOOK, INC.
19

20

21

22

23

24

25

26

27

28

                                         -3-                      CASE NO. 4:18-CV-05434-JSW
                                                            JOINT STIPULATION OF DISMISSAL
       Case 4:18-cv-05434-JSW Document 145 Filed 01/15/21 Page 4 of 4




 1                               ATTESTATION OF CONCURRENCE

 2          I am the ECF user whose ID and password are being used to file this document. Pursuant to

 3 Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has concurred in the

 4 filing of this document.

 5

 6 Dated: January 15, 2021                                   /s/ Heidi L. Keefe
                                                             Heidi L. Keefe
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -4-                      CASE NO. 4:18-CV-05434-JSW
                                                                          JOINT STIPULATION OF DISMISSAL
